                 Case 2:19-cr-00078-JAM Document 33 Filed 12/11/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHAEL W. REDDING
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:19-CR-00078-JAM
12                                Plaintiff,             STIPULATION TO CONTINUE ADMIT/DENY
                                                         DATE; FINDINGS AND ORDER
13                          v.
                                                         DATE: December 15, 2020
14   RYAN TAYLOR,                                        TIME: 9:30 a.m.
                                                         COURT: Hon. John A. Mendez
15                                Defendant.
16

17                                                STIPULATION

18          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

19 through defendant’s counsel of record, hereby stipulate as follows:

20          1.      By previous order, this matter was set for admit/deny on December 15, 2020.

21          2.      By this stipulation, defendant now moves to continue the admit/deny hearing until

22 January 12, 2021.

23          3.      The parties agree and stipulate, and request that the Court find the following:

24                  a)     This Supervised Release violation involves several New Law Violations related to

25          cases that have been filed against the defendant in several counties in California.

26                  b)     Counsel for defendant desires additional time to determine the status of those

27          cases in an attempt to resolve this case.

28                  c)     The government does not object to the continuance.


      STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00078-JAM Document 33 Filed 12/11/20 Page 2 of 2


 1               d)      Probation Officer Erica Tatum does not object to the continuance.

 2        IT IS SO STIPULATED.

 3

 4
     Dated: December 11, 2020                            MCGREGOR W. SCOTT
 5                                                       United States Attorney
 6
                                                         /s/ MICHAEL W. REDDING
 7                                                       MICHAEL W. REDDING
                                                         Assistant United States Attorney
 8

 9
     Dated: December 11, 2020                            /s/ David Fischer
10                                                       David Fischer
11                                                       Counsel for Defendant
                                                         Ryan Taylor
12

13

14
                                        FINDINGS AND ORDER
15
          IT IS SO FOUND AND ORDERED this 11th day of December, 2020.
16

17                                                 /s/ John A. Mendez
                                                   THE HONORABLE JOHN A. MENDEZ
18                                                 UNITED STATES DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME           2
     PERIODS UNDER SPEEDY TRIAL ACT
